Mr. Justice Trotter
delivered the opinion of the court.
This cause, and the eighteen others which precede it in the above enumeration, were submitted to the court as delay cases on the suggestion in writing of the counsel for the defendants in error. We have carefully inspected the record in each of the several cases embraced in this list, and are of the opinion that in each of them the suggestion is true. In several of the cases there has been no assignment of errors, in some only a general assignment, not pointing out any cause of objection to the 'judgment below.
We do not esteem such an assignment to be a compliance with the rule of this court on that subject. But if the same had been regular, we are satisfied, upon a full examination of the proceedings in the court below, that there is no error in the judgment.
The judgment of the court below in each of the cases above set down, must, therefore, be affirmed with costs and damages.